department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date release number release date uil code taxpayer_identification_number person to contact identification_number contact telephone number certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated february 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for charitable education or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals see sec_1_501_c_3_-1 during 20xx 20xx and 20xx we have determined that your net_earnings inured to the benefit of private individuals because you regularly paid personal expenses for and made other disbursements to your founder without contemporaneously recording these expenditures as salary or compensation the transactions were frequent and were significant in relation to your exempt_activities in each year no efforts were made by the board to seek correction of these transactions no safeguards were implemented to prevent future divisions and organization ceased operating in 20xx you have operated for the benefit of private interests of individuals in contravention of the requirements of sec_1_501_c_3_-1 ii contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for tax years ended december 20xx december 20xx december 20xx and for all years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely paul a marmolejo acting director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street ms dallas tx department of the treasury date july 20xx taxpayer_identification_number form_990 tax_year s ended december 20xx december 20xx december 20xx person to contact id number contact numbers manager’s name id number manager’s contact number response due_date august 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx december 20xx issues whether and inurement to a disqualified_person of the exempt_organization should have their exemption revoked for creating private benefit facts october of 19xx the purpose of around that lives only in inventories the is an applicable c established in in was granted their exemption on october of 19xx is to provide assistance to various municipalities that have in the that are home to an endangered species list area protects and has failed to substantiate the exempt_purpose of these expenditures as requested in the issued to on march 20xx a listing of the largest items noted is as follows paid for items that benefited times for a total of dollar_figure meals in 20xx food was purchased purchases occurred evenly throughout the year times for a total of dollar_figure expenditures but the business and tax exempt_purpose of said purchases but to date has failed to provide the requested information therefore these purchases are deemed to be personal in nature benefiting provided bank statements showing these in 20xx food was purchased personally on requesting substantiation for these purchased cable and internet for cable years 20xx and 20xx for 20xx business and tax exempt nature of these expenses however to date this information has not been provided therefore due to the personal nature of these expenses it is deemed to be benefiting the total expense for each year was dollar_figure was issued requesting substantiation for the personal_residence in the personally for 20xx and dollar_figure was issued several vehicle expenses and dollar_figure dollar_figure provided from sent on december 20xx in vehicle repairs in vehicle repair form 886-a crev in 20xx in 20xx paid dollar_figure department of the treasury - internal_revenue_service page -1- for purchased dollar_figure fees dollar_figure in gas in gas and has no vehicle listed in the asset log that it form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx december 20xx december 20xx all transactions provided by purchases records for the three years under exam this agent did not observe any transactions that were checks in the were either cash withdraws or debit card was issued on march19 20xx requesting explanation and source of the stated that the amounts deposited were personal loans made to deposits the eo from him agent noted that no contemporaneous loan documents were available to substantiate the terms of the loan the loan from the officer was determined to not be a bona_fide debt the organization did not maintain proper substantiation to support and verify the expenses and advances that made up the total balance due to the officer such as a written promissory note repayment schedule maturity_date for the loan or an interest rate for the loan all disbursements in the bank statements provided by transactions or cash transactions are debit card provided the service with bank statements and envelopes with the receipts did not match the dollar amounts of the envelopes receipts in them the receipts inside the envelopes were not always from the immediate period that the cash withdraw was made the receipts were from as much as a year before and half a year later in the same envelope there was no accountable_plan in place at most transactions were cash transactions or reimbursements of purchases state in the bylaws of inurement no part of the net_earnings of this corporation shall inure to the benefit of or be distributable to its members directors or trustees officers or other private persons except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the purposes of this corporation prohibition against private the for of services provides monitoring on the side and is paid directly form 886-acrev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx december 20xx sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 ii of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest the regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the form 886-arev department of the treasury - internal_revenue_service page -3- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx december 20xx december 20xx benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in 70_tc_352 the courts ruled the organization did not qualify for exemption under sec_501 because it was not operated exclusively for charitable educational or scientific purposes in order to be recognized as exempt under sec_501 the organization is prohibited from permitting its net_earnings to inure to the benefit of private individuals or operating in a way where more than an insubstantial part of its activities further private versus public purpose sec_2 engaging substantially in legislative activity participating or intervening in any political activity sec_1_501_c_3_-1 states that an organization is not exclusively operated for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines a private_shareholder_or_individual as persons having a personal and private interest in the activities of an organization if the private benefit to an individual or a group of individuals is greater than the public benefit the private benefit is considered substantial a substantial private benefit can result in revocation of exempt status even a small amount of private_inurement is fatal to exemption in 222_fsupp_151 e d wash net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members regs c -1 d ii states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues while it is difficult to prove a negative the organization is certainly in a better position than the service to know the detailed facts surrounding its formation and operation therefore in an form 886-acrev department of the treasury - internal_revenue_service page -4- _ form_886 a name of taxpayet department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx december 20xx exemption application case the organization is required to furnish the service with the documents setting forth its purposes and rules of operation as well as a detailed explanation of its operations see revproc_84_46 1984_1_cb_541 25_tc_387 provides that the extent to which the borrower controls the corporation is a factor that can indicate whether a loan is a bona_fide debt 133_f2d_990 6th cir provides that the maturity_date of the loan can indicate whether a loan is a bona_fide debt thielking v commissioner tcmemo_1987_227 provides that whether the note provides for interest or not can indicate whether a loan is a bona_fide debt n john marshall law school and john marshall university v united_states ct_cl u s t c involve classic channeling of an organization's net_earnings to those in control the court sustained the service’s revocation of the school’s exempt status based on inurement the court found inurement existed when the school provided the following to family members who were its officers unsecured loans payments for non-business travel interest free loans payments for non-business entertainment personal health spa membership in 165_f3d_1173 the appeals court stated the inurement clause of sec_501 interprets the phrase private individual or shareholder’ as an insider of the charity the court further said a charity must not improperly pass its earnings to its founder board members their families or anyone else described as an insider who is the equivalent of an owner or manager the insider could be an employee such as an office manager an organization recognized as tax exempt under sec_501 is prohibited from permitting any of its net_earnings to inure to the benefit of any private shareholder department of the treasury - internal_revenue_service page -5- government’s position form 886-arev form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx december 20xx december 20xx or individual just like in john marshall law school and john marshall university v united_states ct_cl u s t c these expenses meals cable bills payments and other expenses are for the betterment of a disqualified_person and not for general_public records show several expenses that are inurement regs c -1 d ii states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues while it is difficult to prove a negative the organization is certainly in a better position than the service to know the detailed facts surrounding its formation and operation therefore in an exemption application case the organization is required to furnish the service with the documents setting forth its purposes and rules of operation as well as a detailed explanation of its operations see revproc_84_46 1984_1_cb_541 the in response to the information has not provided any consistency furnished several envelopes with receipts total of it is the government's position that the in the information provided in this examination document requests which never reconciled to the amounts withdrawn from the bank account receipts were from months before the cash withdraw and up to months after the cash withdraw the receipts contained in the envelopes were for various expenses that were never proven to be for a business tax exempt_purpose and were dated for periods outside of the audit years inconsistent with the meaning of an accountable_plan and not proof of factual events for an ongoing concern information to discern their exempt_purpose have a taxable_event and that is what this agent sees in do we have a taxable_event but we have inurement which is not allowed in sec_501 organizations should lose its exemption due to inurement and private benefit created on behalf of the of purchases and decisions are made by the excess_benefit transactions would not occur without disqualified_person who controls the exempt_organization the receipts provided in envelopes were not labeled with therefore it is the governments position that see the examples attached to this report to not have an accountable_plan is to approval not only this is all of the amount of the benefit is not clear due to the intermingling of personal expenses and exempt_organizations functional expenses what was determinable was that there is a comingling of these expenses and that there were no controls or accountable plans form 886-arev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx december 20xx to separate personal expenses from the exempt_organizations business the exempt_organization did not report these amounts as compensation on an original or amended form_990 form_w-2 or form_1099 for the year ending december 20xx before the start of this examination nor did any of the corporate officers report these amounts as compensation on an original or amended form_1040 before the start of this examination furthermore the eo did not establish that its failure to report these amounts as compensation was due to reasonable_cause within the meaning of sec_301_6724-1 of the regulations nor did it provide any other written documentation demonstrating that it approved these payments in accordance with established procedures set forth in section c ii of the regulations the payments are described in detail below and on the attached documents of the the account states that personal did not document the withdrew the cash from these steps to disclose a did not even leave a of the corresponding cash payments made to the claims that certain payments received by the exempt_organization were the loans as per 133_f2d_990 6th cir thielking v commissioner tcmemo_1987_227 and 25_tc_387 the government has a framework that must be followed to be bona_fide as a true loan and not a contribution to an organization bona_fide debt such as including in the form_990 that loans were created or a physical document signed contemporaneously that would state terms conditions and implied payback schedule were not provided transactions contemporaneously paper trail to proof that the moneys were from the of account and deposited said cash into government's position that there are no loans properly disclosed to the government nor any contemporaneous documentation to proof the origins of the funds that were received considered unreported income therefore as per definition sec_4958 excess_benefit transactions regs c -1 d ii states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest the regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or family shareholders of the organization or persons department of the treasury - internal_revenue_service conclusion form 886-acev page -7- it is the will be of department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx december 20xx december 20xx controlled directly or indirectly by such private interests reasons exempt status should be revoked as of january 20xx based on the foregoing does not qualify for exemption under sec_501 and its tax should have their exempt status revoked due to lack of exempt purposes taxpayer’s position has indicated that it will agree with to revocation of its exemption form 886-acrev department of the treasury - internal_revenue_service page -8-
